     Case 2:19-cv-00514-RFB-EJY Document 15 Filed 12/23/20 Page 1 of 3



 1                                     UNITED STATES DISTRICT COURT

 2                                              DISTRICT OF NEVADA

 3       JOSE GALLIMORT,                                                    Case No. 2:19-cv-00514-RFB-EJY
 4                      Plaintiff,
 5             v.                                                                           ORDER
 6       ROMEO ARANAS, et al.,
 7                      Defendants.
 8

 9            This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

10   former state prisoner. On July 21, 2020, the Court entered a screening order. (ECF No. 6). The

11   screening order imposed a stay, and the Court entered a subsequent order assigning the case to

12   mediation by a court-appointed mediator. 1 (ECF Nos. 6, 10). On December 18, 2020, the parties

13   engaged in a mediation conference. (ECF No. 13.) The Office of the Attorney General has filed

14   a status report indicating that settlement was not reached and informing the Court of its intent to

15   proceed with this action. (ECF No. 14).

16            IT IS THEREFORE ORDERED that:

17            1.       The Clerk of the Court shall electronically SERVE a copy of this order and a copy

18   of Plaintiff’s complaint (ECF No. 7) on the Office of the Attorney General of the State of Nevada,

19   by adding the Attorney General of the State of Nevada to the docket sheet. This does not indicate

20   acceptance of service.

21            2.       Service must be perfected within ninety (90) days from the date of this order

22   pursuant to Fed. R. Civ. P. 4(m).

23            3.       Subject to the findings of the screening order (ECF No. 6), within twenty-one (21)

24   days of the date of entry of this order, the Attorney General’s Office shall file a notice advising

25   the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the

26   names of the defendants for whom it does not accept service, and (c) the names of the defendants

27
     1
              The screening order also granted Plaintiff’s application to proceed in district court without prepaying fees or
28   costs. (ECF No. 6 at 6.) Plaintiff is not subject to the requirements of 28 U.S.C. § 1915(a)(2), (b) because he is no
     longer a “prisoner” within the meaning of the statute. See 28 U.S.C. § 1915(h).
                                                                1
     Case 2:19-cv-00514-RFB-EJY Document 15 Filed 12/23/20 Page 2 of 3



 1   for whom it is filing the last-known-address information under seal. As to any of the named

 2   defendants for whom the Attorney General’s Office cannot accept service, the Attorney General’s

 3   Office shall file, under seal, but shall not serve the Plaintiff the last known address(es) of those

 4   defendant(s) for whom it has such information. If the last known address of the defendant(s) is a

 5   post office box, the Attorney General’s Office shall attempt to obtain and provide the last known

 6   physical address(es).

 7          4.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

 8   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

 9   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney

10   General’s Office has not provided last-known-address information, Plaintiff shall provide the full

11   name and address for the defendant(s).

12          5.      If the Attorney General accepts service of process for any named defendant(s), such

13   defendant(s) shall file and serve an answer or other response to the complaint within sixty (60)

14   days from the date of this order.

15          6.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

16   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

17   consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

18   filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

19   1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall

20   include with the original document submitted for filing a certificate stating the date that a true and

21   correct copy of the document was mailed to the defendants or counsel for the defendants. If

22   counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

23   named in the notice of appearance, at the physical or electronic address stated therein. The Court

24

25

26

27

28

                                                       2
     Case 2:19-cv-00514-RFB-EJY Document 15 Filed 12/23/20 Page 3 of 3



 1   may disregard any document received by a district judge or magistrate judge which has not been

 2   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

 3   which fails to include a certificate showing proper service when required.

 4          7.      This case is no longer stayed.

 5

 6          DATED this 22nd day of December 2020.

 7

 8                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
